Citation Nr: 1448448	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  09-42 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a left eye injury. 

2.  Entitlement to a disability rating in excess of 10 percent for residuals of laceration of flexor tendon, right 5th finger, status post reconstructive surgery, flexion contracture of the proximal interphalangeal joint.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to August 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for residuals of an eye injury and assigned a noncompensable rating, effective April 3, 2002.  In a May 2006 rating decision, the RO increased the disability rating to 10 percent, still effective April 3, 2002.

The Veteran testified at a hearing before the undersigned Veterans Law Judge with respect to the eye disability claim in June 2010.  A transcript is of record.

In February 2011, the Board remanded the eye disability claim for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

VA treatment records in April 2013 note that the Veteran received a recent private eye evaluation through a Hopkins Eye Center.  Additionally, the Veteran noted that he received eye evaluations through the course of his employment with the United States Postal Service (USPS).  Evaluations dated prior to February 2010 do not appear to have been requested.  Efforts must be made to obtain these private treatment records.  38 C.F.R. § 3.159(c) (2013).  Additionally, recent VA treatment records show that the Veteran requested a current VA eye evaluation; however, records dated since April 2013 have not yet been associated with the claims file.  Id; see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Given evidence of a change in disability since the last examination, the Veteran is entitled to a new VA eye examination to assess the current severity of his service-connected left eye disability.  

The Veteran expressed timely disagreement with the July 2008 rating decision that continued a 10 percent disability rating.  Although the AOJ has since issued two rating decisions which also continued the 10 percent rating, it has not issued a statement of the case (SOC) on this issue.  Thus, before the Board is required to remand this matter for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the appeal is REMANDED for the following action:

1.  After obtaining authorization, obtain request all of the Veteran's eye treatment records from Hopkin's Eye Center, and all eye evaluations performed through the course of his employment with the USPS; and any additional identified private eye treatment records.

2.  Additionally, obtain VA treatment records pertaining to eye treatment dated since April 2013 from the Columbia, South Carolina VA Medical Center.

3.  If requested records cannot be obtained, notify the Veteran, tell him of the attempts made and give him the opportunity to provide such records, and notify him of any further actions that will be taken with regard to his claim.

2.  Thereafter, schedule the Veteran for a new VA eye examination.  The examination report or addendum should indicate that the claims file and this REMAND were reviewed.  All necessary studies and tests should be conducted.

All necessary studies and tests, including visual field and visual acuity testing, should be conducted.  In conducting visual field testing, the Goldmann perimeter chart must be used.  

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria, including discussing the total duration of incapacitating episodes of eye disability in 12-month increments since April 2002, to the extent possible.  

The examiner must address the Veteran's subjective complaints and must provide reasons for all opinions.

3.  Send the Veteran and his representative a statement of the case with respect to the issue of entitlement to a higher disability rating for the service-connected disability of the right 5th finger.  If the Veteran perfects an appeal by submitting a timely and adequate substantive appeal on this issue, then it should be returned to the Board for further appellate procedure.

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

